     Case 2:17-cv-00653-JAM-EFB Document 100 Filed 04/23/20 Page 1 of 3


 1    B. OTIS FELDER (CSB No. 177628)
      Email: otis.felder@wilsonelser.com
 2    CSB Certified Admiralty & Maritime Specialist
      WILSON, ELSER, MOSKOWITZ,
 3      EDELMAN & DICKER LLP
      525 Market Street, 17th Floor
 4    San Francisco, California 94105-2725
      Telephone: (415) 433-0990
 5    Facsimile: (415) 434-1370
 6    Attorneys for Petitioner, Counter Defendant
      and Third-Party Plaintiff
 7    WILLIAMS SPORTS RENTALS, INC.
 8                            UNITED STATES DISTRICT COURT
 9                          EASTERN DISTRICT OF CALIFORNIA
10                                      IN ADMIRALTY
11
      IN RE: COMPLAINT AND PETITION       )         Case No. 2:17-cv-00653-JAM-EFB
12    OF WILLIAMS SPORTS RENTALS,         )
      INC. AS OWNER OF A CERTAIN          )         Hon. John A. Mendez
13    2004 YAMAHA WAVERUNNER FX           )
      140 FOR EXONERATION FROM OR         )
14    LIMITATION OF LIABILITY             )
                                          )         STIPULATION AND ORDER
15                                        )         CONTINUING HEARING ON
      MARIAN LATASHA WILLIS, on           )         WILLIS’S MOTION TO LIFT STAY
16    behalf of the Estate of RAESHON     )         AND ABATE LIMITATION
      WILLIAMS,                           )         PROCEEDINGS
17                                        )
            Respondent/Counter Claimant,  )
18    v.                                  )
                                          )
19    WILLIAMS SPORTS RENTALS, INC., )
            Petitioner/Counter Defendant. )
20                                        )
                                          )
21                                        )
      WILLIAMS SPORTS RENTALS, INC., )
22                                        )
      Petitioner, Counter Defendant, and  )
23    Third-party Plaintiff,              )
                                          )
24    v.                                  )
                                          )
25    THOMAS SMITH, KAI PETRICH,          )
      BERKELEY EXECUTIVES, INC.,          )
26    ZIP, INC., and DOES 1-10,           )
                                          )
27       Third-party Defendants.          )
                                          )
28
                                               1
      STIPULATION TO CONTINUE HEARING
      3622904v.1
     Case 2:17-cv-00653-JAM-EFB Document 100 Filed 04/23/20 Page 2 of 3


 1          WHEREAS Respondent and Counter Claimant MARIAN LATSHA WILLIS,
 2    on behalf of herself, the Estate of RAESHON WILLIAMS (“Decedent”) and
 3    Decedent’s father, Claimant Coole Theophalus Williams (collectively “Willis”) has
 4    filed a Motion (ECF No. 90) to lift the Rule F stay so she may proceed with an action
 5    against Petitioner, Counter Defendant, and Third-Party Plaintiff WILLIAMS
 6    SPORTS RENTALS, INC. (“WSR”) in state court and to abate the federal limitation
 7    proceedings;
 8          WHEREAS WSR requests Willis’s responses to written discovery before
 9    serving its response to the motion that is due on May 5, 2020, and Willis requests
10    until May 21, 2020 to complete those responses;
11          Willis and WSR stipulate that with permission of the Court, the hearing on
12    Willis’s motion be continued until June 16, 2020 with WSR’s response due no later
13    than June 5, 2020.
14                                           ORDER
15          Pursuant to the stipulation of the parties, the hearing on Counter Claimant
16    Willis’s motion (ECF No. 90) is continued to June 16, 2020 at 1:30 p.m. WSR’s
17    response is due no later than June 5, 2020.
18          SO ORDERED (AS MODIFIED BY THE COURT)
19

20          Dated: April 23, 2020
21                                           /s/ John A. Mendez___________
22                                            Hon. John Mendez
                                              U.S. DISTICT COURT JUDGE
23

24

25

26

27

28
                                                    2
      STIPULATION TO CONTINUE HEARING
      3622904v.1
     Case 2:17-cv-00653-JAM-EFB Document 100 Filed 04/23/20 Page 3 of 3


 1    So Stipulated.
 2    Dated: April 22, 2020
 3    WILSON, ELSER, MOSKOWITZ,
 4
      EDELMAN & DICKER LLP

 5    By: s/ B. Otis Felder
 6
            B. Otis Felder
            Attorneys for Petitioner, Counter Defendant, Third-Party Plaintiff
 7
            WILLIAMS SPORTS RENTALS, INC.
            E-mail: otis.felder@wilsonelser.com
 8
      THE VEEN FIRM
 9
10    By: s/ Steven A. Kroneberg (as authorized on 4/22/20)
            Anthony L. Label
11
            Steven A. Kronenberg
12          John R. Hillsman
            Attorneys for MARIAN LATASHA WILLIS
13
            Personal Representative of the Estate of RAESHON WILLIAMS
14          Respondent and Counter Claimant
15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                3
      STIPULATION TO CONTINUE HEARING
      3622904v.1
